UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-8098


MARK ANTHONY BARNES,

                Plaintiff – Appellant,

          v.

H. K. REVELEY, JR., Attorney at Law,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:12-cv-01365-LMB-JFA)


Submitted:   April 23, 2013                   Decided:   May 2, 2013


Before AGEE, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mark Anthony Barnes, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Mark Anthony Barnes appeals the district court’s order

dismissing his 42 U.S.C. § 1983 (2006) complaint for failure to

state   a     claim.    We    have    reviewed   the     record   and   find    no

reversible error.       Accordingly, we affirm for the reasons stated

by the district court.          Barnes v. Reveley, No. 1:12-cv-01365-

LMB-JFA (E.D. Va. Nov. 30, 2012).              We deny Barnes’s motions to

appoint     counsel,   to    consider    precedent     authorities,     and    for

damages.       Finally, we dispense with oral argument because the

facts   and    legal   contentions      are   adequately    presented    in    the

materials     before   this   court     and   argument    would   not   aid    the

decisional process.



                                                                        AFFIRMED




                                         2